Title: To Thomas Jefferson from John C. Calhoun, 2 June 1823
From: Calhoun, John C.
To: Jefferson, Thomas


Dear Sir,
Washington
2d June 1823
I take the liberty of introducing to your acquaintance Mr Ruggles, who, in taking an excursion on account of his health intends to visit your neighborhood and is desirous to pay his respects one, who occupies so much of the affection of the American people, as yourself. He is a young gentleman of respectability, and I take much pleasure in gratifying his desire of making your acquaintance.I am with very great respect & esteem your ob: ServtJ. C: Calhoun